       Case 4:19-cr-00030-BMM Document 179 Filed 06/08/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      Cause No. CR 19-30-GF-BMM

              Plaintiff,
                                               ORDER RE: DEFENDANT’S
       vs.                                    MOTION IN LIMINE (DOC. 151)

 LUKE JOHN SCOTT, SR.,

              Defendant.


                                 BACKGROUND

      The Superseding Indictment charges Defendant Luke John Scott, Sr.

(“Scott”) with aggravated sexual abuse, in violation of 18 U.S.C. §§ 1153(a) and

2241(a), and assault with intent to commit murder, in violation of 18 U.S.C.

§§ 1153(a) and 113(a)(1). (Doc. 43.) The Court allowed Scott to proceed pro se

after having conducted a Faretta hearing to assess whether Scott undertook

knowingly, intelligently, and voluntarily his decision to represent himself. (Doc. 72

at 1-2.) Trial is currently set for August 25, 2020. (Doc. 100.)

      A grand jury also indicted Scott on two counts in Cause No. CR-19-29-GF-

BMM. (CR-19-29-GF-BMM, Doc. 1.) The Indictment in Cause No. CR-19-29-

GF-BMM charges Scott with assault resulting in serious bodily injury and felony

child abuse. (Id.) A jury trial in Cause No. CR-19-29-GF-BMM is scheduled to
                                          1
       Case 4:19-cr-00030-BMM Document 179 Filed 06/08/20 Page 2 of 4



begin on August 11, 2020. (CR-19-29-GF-BMM, Doc. 102.) Scott represents

himself in that criminal proceeding as well. (CR-19-29-GF-BMM, Doc. 73.) Scott

previously pleaded guilty in federal court to assault resulting in serious bodily

injury in 2010. (CR-10-22-GF-BMM, Doc. 17 at 2.)

                                   DISCUSSION

      Scott has filed a Motion in Limine in Cause No. CR-19-30-GF-BMM. (Doc.

151.) Scott asks the Court to prohibit the Government from introducing two types

of Fed. R. Evid. 404(b) evidence. (Doc. 152 at 2, 4.) Fed. R. Evid. 404(b) provides

that “[e]vidence of other crimes, wrongs, or acts is not admissible to prove the

character of a person in order to show action in conformity therewith.” Scott

requests that the Court prohibit the Government from presenting evidence of the

Fort Peck Indian Reservation assault investigation relevant to Cause No. CR-19-

39-GF-BMM. (Id. at 1.) Scott also requests that the Court prohibit the Government

from presenting evidence of Scott’s prior criminal history and other bad acts. (Id.

at 4-5.) Scott seeks an order excluding the Fed. R. Evid. 404(b) evidence in both

the Government’s case-in-chief and for impeachment purposes. (Doc. 152 at 2, 4.)

      The Government responds that it does not intend to admit evidence related

to Cause No. CR-19-29-GF-BMM during its case-in-chief. (Doc. 162 at 2.) The

Government also states that it will not seek to admit Scott’s prior criminal history

                                          2
       Case 4:19-cr-00030-BMM Document 179 Filed 06/08/20 Page 3 of 4



or other bad act evidence, such as Scott’s escape from Fort Peck Tribal Jail, Scott’s

assault of a corrections officer at Fort Belknap Tribal Jail, or Scott’s 2010 assault

conviction during its case-in-chief. (Id. at 2-3.) The Government represents that it

will admonish its witnesses to not testify about Cause No. CR-19-29-GF-BMM or

Scott’s other prior bad acts. (Id. at 3.) The Government asserts that it may,

however, seek to address the Fed. R. Evid. 404(b) evidence for impeachment or

rebuttal purposes, should Scott make the prior acts an issue at trial. (Id.) The

Government asks the Court to reserve its ruling on the use of the evidence for

impeachment or rebuttal purposes until and unless it becomes an issue at trial. (Id.)

      The Court will grant Scott’s motion in limine (Doc. 151) to the extent that

the parties agree that the Government will not present the Fed. R. Evid. 404(b)

evidence during its case-in-chief. The Government is prohibited from admitting

evidence relating to Cause No. CR-19-29-GF-BMM or Scott’s other prior bad acts

in its case-in-chief. The evidence may prove admissible, however, for

impeachment or rebuttal purposes. See, e.g., Fed. R. Evid. 608. The Government

may seek permission from the Court to address evidence relating to Cause No. CR-

19-29-GF-BMM or Scott’s other prior bad acts for impeachment or rebuttal

purposes, should Scott make the acts an issue at trial.

      The Government notes that, if Scott testifies at trial, it believes Scott’s 2010

                                           3
        Case 4:19-cr-00030-BMM Document 179 Filed 06/08/20 Page 4 of 4



assault conviction would be admissible as impeachment evidence pursuant to Fed.

R. Evid. 609(a)(1)(B). (Doc. 162 at 3-4.) The Government states that a pre-trial

evidentiary ruling on that issue could be appropriate. (Id.) The Court addressed the

same issue in Cause No. CR-19-29-GF-BMM and deferred its ruling if or until

Scott decides to testify at trial. (CR-19-29-GF-BMM, Doc. 55 at 4.) In light of that

ruling, the Government states that it will raise the issue if it becomes appropriate at

trial. (Doc. 162 at 4.)

                                       ORDER

       IT IS HEREBY ORDERED that Scott’s Motion in Limine (Doc. 151) is

GRANTED to the extent discussed herein. The Government is prohibited from

presenting evidence relating to Cause No. CR-19-29-GF-BMM or Scott’s other

prior bad acts during its case-in-chief. The Government may seek permission from

the Court to present evidence relating to Cause No. CR-19-29-GF-BMM or Scott’s

other prior bad acts for impeachment or rebuttal purposes, should Scott make the

acts an issue at trial.

       DATED this 8th day of June, 2020.




                                           4
